ORDER
PER CURIAM.
Defendant, Kendrick Woods, appeals from the judgment upon his conviction by a jury of assault in the first degree, Section 565.050, RSMo 2000, for which Defendant was sentenced by the trial court to ten years’ imprisonment. Defendant contends (1) the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because there was insufficient evidence to establish serious physical injury, and (2) the trial court plainly erred in overruling Defendant’s objection to statements made by the prosecutor in closing argument because the statements invited juror speculation about uncharged crimes and were improper propensity evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).